     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 1 of 16



1

2

3

4

5

6

7

8

9                                  UNITED STATES DISTRICT COURT

10                            EASTERN DISTRICT OF CALIFORNIA

11    KEVIN BRASLEY, an individual;
      ANTONIA BRASLEY, an individual;
12    ANTONIO BRASLEY, an individual;             Case No.: 2:20-CV-01967-JAM-CKD
      KENNETH BRASLEY, an individual;
13    ISAAC BRASLEY, an individual;               [PROPOSED]
      ANTEVIN BRASLEY, an individual;
14
                                                  STIPULATED PROTECTIVE ORDER
                     Plaintiffs,
15
            v.
16
      CITY OF STOCKTON, a municipal
17    corporation; DANIEL BURKE, in his
      individual capacity as a law enforcement
18    officer; PATRICK FRANDO, in his
      individual capacity as a law enforcement
19    officer; ABEL HINOJOS, in his individual
      capacity as a law enforcement officer;
20    SAN JOAQUIN COUNTY, a municipal
      corporation; Doe 1 through 50, inclusive,
21

22                     Defendants.

23

24

25

26

27

28
            BRASLEY V. CITY OF STOCKTON - STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 2 of 16



1            This Stipulation for a Protective Order is entered into among counsel for all the

2    parties to this case.

3    1.      PURPOSES AND LIMITATIONS

4            Disclosures and discovery in this action may involve confidential, proprietary, or

5    private information for which protection from unnecessary disclosures and from use for

6    purposes other than this litigation may be warranted. Accordingly, the parties stipulate and

7    respectfully request the Court to enter the following Stipulated Protective Order. The parties

8    acknowledge this Order does not confer blanket protections on all disclosures or responses

9    to discovery and that the protection it affords from disclosure or use extends only to the

10   information or items that are entitled to confidential treatment under the applicable legal

11   principles. The parties also acknowledge that entry of this Order does not prevent a

12   Producing Party from attempting to maintain confidentiality or other rights by either not

13   producing, or redacting, information that is privileged, protected, or subject to privacy rights,

14   and entry of this Order does not mean a Receiving Party cannot challenge such non-

15   production or redaction. The parties further acknowledge, as set forth below, that this

16   Stipulated Protective Order does not entitle them to file confidential information under seal;

17   Local Rule 141 sets forth the procedures the parties must follow and the standards that will

18   be applied when a party seeks permission from the court to file material under seal.

19   2.      DEFINITIONS

20           2.1      Authorized Third Party: Experts and professional jury or trial consultants, mock

21   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this

22   litigation.

23           2.2      Challenging Party: a Party or Non-Party that challenges the designation of

24   information or items under this Order.

25           2.3      “CONFIDENTIAL” Information or Items (also referred to as “Confidential

26   Information”):     information (regardless of how it is generated, stored or maintained) or

27   tangible things that qualify for protection under Federal Rule of Civil Procedure 26(c) or other

28   applicable privileges or protections. This includes without limitation medical and
                                                     2
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 3 of 16



1    psychotherapeutic records, peace officer personnel records as defined by California Penal

2    Code sections 832.8, 832.5, and 832.7 and case law, and other confidential records

3    designated as such.

4           However, this information does not include information that would otherwise be

5    deemed not confidential and subject to a public records request under California Penal Code

6    Sections 832.7(b)(1)(A)(ii) or (b)(2).

7           2.4     Counsel: attorneys who are retained or employed to represent or advise a

8    party(ies) to this action.

9           2.5     Designating Party: a Party or Non-Party that designates information or items

10   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

11          2.6     Disclosure or Discovery Material: all items or information, regardless of the

12   medium or manner in which it is generated, stored, or maintained (including, among other

13   things, testimony, transcripts, and tangible things), that are produced or generated in

14   disclosures or responses to discovery in this matter.

15          2.7     Expert:     a person with specialized knowledge or experience in a matter

16   pertinent to the litigation who has been previously qualified as an expert in a court of law in

17   the specific field of expertise for which he or she is being retained and who has been retained

18   by a Party or its counsel to serve as an expert witness or as a consultant in this action.

19          2.8     Non-Party: any natural person or entity not named as a Party to this action.

20          2.9     Party (or Parties): any party to this action, including all of its officers, directors,

21   employees, consultants, retained experts, and counsel (and their support staffs).

22          2.10    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

23   Material in this action.

24          2.11    Professional Vendors:       persons or entities that provide litigation support

25   services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,

26   and organizing, storing, or retrieving data in any form or medium) and their employees and

27   subcontractors.

28          2.12    Protected Material: any Disclosure or Discovery Material that is designated as
                                                      3
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 4 of 16



1    either “CONFIDENTIAL.” (The term “CONFIDENTIAL” shall be synonymous with the term

2    “Protected Material” for the purposes of this Stipulation and Protective Order.)

3           2.13   Receiving Party: a Party that receives Disclosure or Discovery Material from a

4    Producing Party.

5    3.     SCOPE

6           The protections conferred by this Stipulation and Order cover not only Protected

7    Material (as defined above), but also (1) any information copied or extracted from Protected

8    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and

9    (3) any testimony, communications, or presentations by Parties or their Counsel that might

10   reveal Protected Material. However, the protections conferred by this Stipulation and Order

11   do not cover the following information: (a) any information that is in the public domain at the

12   time of disclosure to a Receiving Party or which becomes part of the public domain after its

13   disclosure to a Receiving Party as a result of publication not involving a violation of this Order,

14   including becoming part of the public record through trial or otherwise; and (b) any information

15   known to the Receiving Party before the disclosure or obtained by the Receiving Party after

16   the disclosure from a source who obtained the information lawfully and under no obligation

17   of confidentiality to the Designating Party. This Stipulation and Order does not apply to any

18   use of Protected Material at trial.

19   4.     DURATION

20          Even after final disposition of this litigation, the confidentiality obligations imposed by

21   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a

22   court order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal

23   of all claims and defenses in this action, with or without prejudice; and (2) final judgment after

24   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

25   action, including the time limits for filing any motions or applications for extension of time

26   pursuant to applicable law.

27

28
                                                    4
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 5 of 16



1    5.     DESIGNATING PROTECTED MATERIAL

2           5.1      Exercise of Restraint and Care in Designating Material for Protection.

3           Each Party or Non-Party that designates information or items for protection under this

4    Order must take care to limit any such designation to specific material that qualifies under

5    the appropriate standards. The Designating Party must designate for protection only those

6    parts of materials, documents, items, or oral or written communications that qualify, so that

7    other portions of the materials, documents, items, or communications for which protection is

8    not warranted are not swept unjustifiably within the ambit of this Order.

9           By designating any information or items as Protected Material, the Designating Party

10   and its counsel represents, in good faith, that such designation is appropriate to maintain

11   the confidential nature of the information based on a reasonable belief of confidentiality.

12          Mass, indiscriminate, or routinized designations of materials, documents, items, or

13   communications that do not qualify as confidential or protected are prohibited. Designations

14   that are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,

15   to unnecessarily encumber or retard the case development process or to impose

16   unnecessary expenses and burdens on other parties) may expose the Designating Party to

17   sanctions.

18          If it comes to a Designating Party’s attention that information or items that it designated

19   for protection do not qualify for protection, that Designating Party must promptly notify all

20   other Parties that it is withdrawing the mistaken designation.

21          5.2      Manner and Timing of Designations. Except as otherwise provided in this

22   Order, or as otherwise stipulated or ordered, a Designating Party must clearly designate

23   Disclosure or Discovery Material that qualifies for protection under this Order before

24   disclosing or producing the material.

25          Designation in conformity with this Order requires:

26                (a) for information in documentary form (e.g., paper or electronic documents, but

27   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

28   Party affix the legend “CONFIDENTIAL” to each page that contains Protected Material. If
                                                    5
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 6 of 16



1    only a portion or portions of the material on a page qualifies for protection, the Producing

2    Party also must clearly identify the protected portion(s) (e.g., by making appropriate markings

3    in the margins).

4                   (b) for testimony given in deposition or in other pretrial or trial proceedings, that

5    the Designating Party identify on the record, before the close of the deposition, hearing, or

6    other proceeding, all testimony that is Protected Material.

7                   (c) for information produced in some form other than documentary and for any

8    other tangible items, that the Producing Party affix in a prominent place on the exterior of the

9    container or containers in which the information or item is stored the legend

10   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

11   the Producing Party, to the extent practicable, shall identify the protected portion(s).

12            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

13   designate qualified information or items does not, standing alone, waive the Designating

14   Party’s right to secure protection under this Order for such material. Upon timely correction

15   of a designation, the Receiving Party must make reasonable efforts to assure that the

16   material is treated in accordance with the provisions of this Order.

17            5.4      Alteration of Confidentiality Stamp. A Receiving Party shall not alter, edit, or

18   modify any Protected Material so as to conceal, obscure, or remove a “CONFIDENTIAL”

19   stamp or legend thereon; nor shall a Receiving Party take any other action so as to make

20   it appear that Protected Material is not subject to the terms and provisions of this Stipulation

21   and Order. However, nothing in this section shall be construed as to prevent a Receiving

22   Party from challenging a confidentiality designation subject to the provisions of Section 6,

23   below.

24   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

25            6.1      Timing of Challenges. Any Party may challenge a designation of Protected

26   Material at any time. Unless a prompt challenge to a Designating Party’s designation of

27   Protected Material is necessary to avoid foreseeable, substantial unfairness; unnecessary

28   economic burdens; or a significant disruption or delay of the litigation; a Party does not waive
                                                       6
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 7 of 16



1    its right to challenge a designation of Protected Material by electing not to challenge a

2    designation promptly after a Designating Party designates material as Protected Material.

3           6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution

4    process by providing written notice (which may be by email) of each designation it is

5    challenging and describing the basis for each challenge. To avoid ambiguity as to whether a

6    challenge has been made, the written notice must recite that the challenge to the Protected

7    Material is being made in accordance with this specific paragraph of this Protective Order.

8    The parties shall attempt to resolve each challenge in good faith and must begin the process

9    by conferring directly (in voice to voice dialogue; other forms of communication are not

10   sufficient) within 14 days of the date of the transmission of the written notice. In conferring,

11   the Challenging Party must explain the basis for its belief that the designation of Protected

12   Material was not proper and must give the Designating Party an opportunity to review the

13   designated material, to reconsider the circumstances, and, if no change in designation is

14   offered, to explain the basis for the chosen designation. A Challenging Party may proceed to

15   the next stage of the challenge process only if it has engaged in this meet and confer process

16   first or establishes that the Designating Party is unwilling to participate in the meet and confer

17   process within 14 days of the date of transmission of the written notice.

18          6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

19   intervention, any Party or Non-Party may seek relief from the Court, either by motion pursuant

20   to Rules 230 and 251 of the Eastern District Local Rules or in accordance with the informal

21   telephonic conference procedure Magistrate Judge Carolyn K. Delaney offers.

22          Frivolous challenges or refusals to change a designation of Protected Material, and

23   those made for an improper purpose (e.g., to harass or impose unnecessary expenses and

24   burdens on other parties) may expose the offending Party to sanctions. All Parties shall

25   continue to afford the material in question the level of protection to which it is entitled under

26   the Producing Party’s designation until either (i) the Designating Party(ies) and Challenging

27   Party(ies) expressly agree in writing to the contrary or (ii) the Court rules in favor of the

28   challenge. The burden of persuasion in any challenge proceeding shall be on the Designating
                                                    7
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 8 of 16



1    Party, regardless of whether the Designating Party is the moving party or whether such Party

2    sought or opposes judicial intervention.

3    7.     ACCESS TO AND USE OF PROTECTED MATERIAL

4           7.1      Basic Principles. A Receiving Party may use Protected Material that is

5    disclosed or produced by a Party or Non-Party in connection with this case only for purposes

6    of this lawsuit (including any appeals). Such Protected Material may be disclosed only to the

7    categories of persons and under the conditions described in this Order. When the litigation

8    has been terminated, a Receiving Party must comply with the provisions of section 16 below.

9           Protected Material must be stored and maintained by a Receiving Party at a location

10   and in a secure manner that ensures that access is limited to the persons authorized under

11   this Order. See Section 15, below.

12          7.2      Disclosure of CONFIDENTIAL INFORMATION. Unless otherwise ordered by

13   the Court or expressly permitted in writing by the Designating Party, Protected Material

14   produced pursuant to this Order and marked as CONFIDENTIAL INFORMATION may be

15   disclosed only to the following persons:

16                (a) Counsel for the Parties and employees of Counsel for the Parties and their co-

17   counsel, including attorneys, support staff, legal assistants, paralegals, investigators and

18   clerical staff who are engaged in assisting in this action;

19                (b) Parties and their employees;

20                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

21   reasonably necessary for this litigation and who have signed the “Acknowledgment and

22   Agreement to Be Bound” (Exhibit A) (also referred to as a “Third Party Confirmation”);

23                (d) Professional jury or trial consultants, mock jurors, and Professional Vendors

24   to whom disclosure is reasonably necessary for this litigation and who have signed the

25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

26                (e) The Court and its personnel (but only in accordance with paragraph 13.3,

27   below);

28                (f) Court or shorthand reporters, deposition videographers, and their staff;
                                                     8
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 9 of 16



1                 (g) During their depositions, Non-Party witnesses in the action. A Party wishing to

2    use Protected Material during the deposition of a Non-Party witness shall consult with the

3    Designating Party, and, if the Designating Party so requests, shall require the witness to sign

4    the “Acknowledgment and Agreement to Be Bound” (Exhibit A) before the Party may show

5    or present the Non-Party witness with any Protected Material. At the request of the

6    Designating Party, any exhibit containing Protected Material and any pages containing

7    transcribed deposition testimony that reveals Protected Material may be separately bound

8    by the court reporter and may not be disclosed to anyone except as permitted under this

9    Stipulated Protective Order.

10                (h) The author or recipient of a document containing the information or a custodian

11   or other person who otherwise possessed or knew the information.

12          7.3      Depositions

13          As a condition to a party’s ability to (a) mark as an exhibit in deposition any Protected

14   Material or (b) designate any question or answer at deposition as Protected Material,

15   counsel shall do all of the following at or before the time the court reporter receives such

16   Protected Material:

17          (a)      The Party (or counsel) marking the exhibit or designating the question or

18   answer as Protected Material shall direct the court reporter to place such Protected

19   Material under seal.

20          (b)      The Party (or counsel) marking the exhibit or designating the question or

21   answer as Protected Material shall give a copy of this Protective Order and the Third Party

22   Confirmation to the court reporter and obtain and provide to all other counsel the signature

23   of the court reporter on the Third Party Confirmation.

24   8.     MARKING OF DEPOSITION TRANSCRIPTS

25          Deposition transcript pages containing Protected Material must be separately bound

26   by the court reporter, who must affix to the top of each such page the legend

27   “CONFIDENTIAL” as instructed by the Party offering or sponsoring the witness or

28   presenting the testimony. The Parties may modify this procedure for any particular
                                                    9
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 10 of 16



1    deposition or proceeding by express oral stipulation on the record of the deposition or

2    expressly in writing without further order of the Court, in either case making express

3    reference to this paragraph 8.

4    9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

5           LITIGATION

6           If a Party is served with a subpoena or a court order issued in other litigation that

7    compels disclosure of any information or items designated in this action as

8    “CONFIDENTIAL,” that Party must:

9              (a) promptly notify in writing the Designating Party and Counsel of Record for all

10   other Parties. Such notification shall include a copy of the subpoena or court order;

11             (b) promptly notify in writing the party who caused the subpoena or order to issue

12   in the other litigation that some or all of the material covered by the subpoena or order is

13   subject to this Protective Order. Such notification shall include a copy of this Stipulated

14   Protective Order; and

15             (c) cooperate with respect to all reasonable procedures sought to be pursued by

16   the Designating Party whose Protected Material may be affected; notwithstanding the

17   foregoing, however, a Party served with a subpoena or court order issued in other litigation

18   that compels disclosure of information or items designated in this action as “CONFIDENTIAL”

19   may comply with it unless the Designating Party timely seeks a protective order.

20          If the Designating Party timely seeks a protective order, the Party served with the

21   subpoena or court order shall not produce any information designated in this action as

22   “CONFIDENTIAL” before a determination on the application or motion for a protective order

23   unless the Party has obtained the Designating Party’s written permission. The Designating

24   Party shall bear the burden and expense of seeking protection of its Protected Material, and

25   nothing in these provisions should be construed as authorizing or encouraging a Receiving

26   Party in this action to disobey a lawful directive from another court.

27

28
                                                  10
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 11 of 16



1    10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

2           LITIGATION

3              (a) The terms of this Order are applicable to information produced by a Non-Party

4    in this action and designated as “CONFIDENTIAL.” Such information produced by Non-

5    Parties in connection with this litigation is protected by the provisions, procedures, remedies,

6    and relief provided by this Order. Moreover, nothing in this Order prohibits a Party or Non-

7    Party from seeking additional protections or modifications to the protective designation.

8              (b) If a Party is required, by a valid discovery request, to produce a Non-Party’s

9    Protected Material in its possession, and the Party is subject to an agreement with the Non-

10   Party not to produce the Non-Party’s Protected Material, then the Party shall:

11                 (1) promptly notify in writing the Requesting Party and the Non-Party that some

12   or all of the information requested is subject to a Stipulated confidentiality agreement with a

13   Non-Party;

14                 (2) promptly provide the Non-Party with a copy of the Stipulated Protective

15   Order in this litigation, the relevant discovery request(s), and a reasonably specific

16   description of the information requested; and

17                 (3) make the information requested available for inspection by the Non-Party.

18             (c) If the Non-Party fails to object or seek a protective order from this Court within

19   14 days of receiving the notice and accompanying information, the Receiving Party may

20   produce the Non-Party’s confidential information responsive to the discovery request. If the

21   Non-Party timely seeks a protective order or other relief, the Receiving Party shall not

22   produce any information in its possession or control that is subject to the confidentiality

23   agreement with the Non-Party before a determination by the court. Absent a court order to

24   the contrary, the Non-Party shall bear the burden and expense of seeking protection in this

25   court of its Protected Material.

26   11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

27          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

28   Protected Material to any person or in any circumstance not authorized in this Stipulated
                                                  11
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 12 of 16



1    Protective Order, the Receiving Party must immediately (a) use its best efforts to retrieve all

2    unauthorized copies of the Protected Material, (b) inform the person(s) to whom unauthorized

3    disclosures were made of the terms of this Order and provide such person(s) a copy of this

4    Order, and (c) request such person(s) to sign the “Acknowledgment and Agreement to Be

5    Bound” attached as Exhibit A.

6    12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

7           MATERIAL

8           If a Producing Party gives notice to a Receiving Party that material it inadvertently

9    produced is subject to a claim of privilege or other protection, the obligations of the Receiving

10   Party are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not

11   intended to modify whatever procedure may be established in an e-discovery order that

12   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

13   502(d) and (e), to the extent the parties reach an agreement on the effect of disclosure of a

14   communication or information covered by the attorney client privilege or work product

15   protection, the parties may incorporate their agreement in the stipulated protective order

16   submitted to the court.

17   13.    MISCELLANEOUS

18          13.1   Right to Further Relief. Nothing in this Protective Order shall prevent the Parties

19   from seeking to amend or modify this Protective Order (but no amendment or modification is

20   enforceable unless it is signed by each of the Parties, expressly stating it amends or modifies

21   this Protective Order, and entered as an order), nor shall it prevent any Party from moving

22   for amendment or modification of this Protective Order or other relief either during or after

23   the conclusion of this lawsuit.

24          13.2   Right to Assert Other Objections. By stipulating to the entry of this Protective

25   Order, no Party waives any right it otherwise would have to object to disclosing or producing

26   any information or item on any ground. Similarly, no Party waives any right to object on any

27   ground to use in evidence of any of the material covered by this Protective Order.

28          13.3   Use of Protected Material. A Receiving Party wishing to file or submit Protected
                                                   12
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 13 of 16



1    Material to or with the Court, including without limitation in any proceeding in this case or on

2    any appeal (such as, without limitation, in connection with a motion or trial) may not do so

3    until it has obtained either express written consent of the Designating Party or an order of the

4    Court under either Local Rule 141 or 141.1 or otherwise, but may do so by filing the Protected

5    Material in camera.

6           13.4     Publication Dissemination of Protected Material. A Receiving Party shall

7    not publish, release, leak, post, or disseminate Protected Material to any persons except

8    those specifically delineated and authorized by this Stipulation and Order, nor shall a

9    Receiving Party publish, release, leak, post, or disseminate Protected Material to any

10   news media, member of the press, website, or public forum, except as permitted under

11   Section 13.3.

12          13.5     Right to Use Own Material. Nothing in this Protective Order shall limit a

13   Party’s right to use its own Protected Material as it deems appropriate.

14          13.6     Consent to Jurisdiction. Anyone who receives any Protected Material agrees

15   to the jurisdiction of this Court for the purposes of any proceedings related to performance

16   under, compliance with, or violation of, this Order.

17          13.7     Attorneys’ Fees and Costs. If there is a breach of this Protective Order, the

18   prevailing party shall be entitled to recover its reasonable attorneys’ fees and costs incurred

19   in enforcing this Protective Order pursuant to Fed. R. Civ. P. 37.

20   14.    MAINTENANCE OF WRITTEN RECORD

21          Counsel for each Party shall maintain, through the conclusion of this action,

22   including any appeals, a written record of the date on which each Authorized Third Party

23   was provided with any Confidential Information, a copy of this Protective Order, and each

24   Third Party Confirmation.

25   15.    SAFEKEEPING

26          Each Party and their counsel shall maintain the Protected Material in a folder or

27   other container (whether in paper or electronic form) in a manner designed to preserve the

28   confidential nature of it. The outside of such folder or container shall be conspicuously

                                                   13
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 14 of 16



1    marked or titled “CONFIDENTIAL” and, if in paper form, shall have a copy of this protective

2    order affixed to the outside of it in a manner designed to provide reasonable notice that the

3    folder or container contains confidential records or information.

4    16.    FINAL DISPOSITION

5           Within 30 days after the conclusion of this lawsuit and any appeals, as defined in

6    paragraph 4, each Receiving Party shall, at the option of the Designating Party, which it shall

7    designate expressly in writing, either return or destroy all Protected Material received from

8    the Designating Party. Counsel shall promptly certify in writing to the return or destruction of

9    all such information.

10          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

11   DATED: August 16, 2021

12   POINTER & BUELNA, LLP

13        /s/ Patrick M. Buelna
     PATRICK M. BUELNA, Attorneys for Plaintiffs
14

15
     DATED: August 16, 2021
16
     HERUM\CRABTREE\SUNTAG
17
      /s/ Dana A. Suntag
18   Dana A. Suntag, Attorneys for Defendants
     CITY OF STOCKTON, DANIEL BURKE,
19   PATRICK FRANDO, and ABEL HINOJOS

20
     DATED: August 16, 2021
21
     BURKE, WILLIAMS & SORENSEN, LLP
22
       /s/ Michael A. Slater
23   Michael A. Slater, Attorneys for Defendant
     COUNTY OF SAN JOAQUIN
24   /
     /
25   /
     /
26   /
     /
27   /

28
                                                  14
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 15 of 16



1                                          ORDER

2          Good cause appearing pursuant to Federal Rule of Civil Procedure 26(c), and based

3    on the above stipulation of the parties, IT IS SO ORDERED.

4
     Dated: August 17, 2021
5                                              _____________________________________
6                                              CAROLYN K. DELANEY
                                               UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              15
     Case 2:20-cv-01967-JAM-CKD Document 40 Filed 08/17/21 Page 16 of 16



1
                                               EXHIBIT A
2
                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
            I,   _____________________________             [print   or    type    full   name],     of
4
     _________________ [print or type full address], declare under penalty of perjury that I have
5
     read in its entirety and understand the Stipulated Protective Order that was issued by the
6
     United States District Court for the Eastern District of California on ______________[date] in
7
     the case of Brasley, et al. v. City of Stockton, et al., Case No. 2:20-CV-01967-JAM-CKD,
8
     United States District Court, Eastern District of California. I agree to comply with and to be
9
     bound by all the terms of this Stipulated Protective Order, and I understand and acknowledge
10
     that failure to so comply could expose me to penalties, including without limitation sanctions
11
     and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
12
     manner any information or item that is subject to this Stipulated Protective Order to any
13
     person or entity except in strict compliance with the provisions of the Stipulated Protective
14
     Order. If I am entering into this Acknowledgment and Agreement as an expert retained by a
15
     party to this case or its counsel, I represent I have specialized knowledge or experience in a
16
     matter pertinent to this lawsuit, I have been previously qualified as an expert in a court of law
17
     in the field of expertise for which I am being retained in this case, and I have been retained
18
     by a party to this case or its counsel to serve as an expert witness or as a consultant in this
19
     lawsuit.
20
            I further agree to submit to the jurisdiction of the United States District Court for the
21
     Eastern District of California for the purpose of enforcing the terms of this Stipulated
22
     Protective Order, even if such enforcement proceedings occur after termination of this action.
23
     Date: ______________________________________
24
     City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________

27

28   Signature: __________________________________

                                                   16
